Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-5 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR 1762246, filed on December 15, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 14, 2018 has been received and considered by the examiner.

Drawings
The drawings are accepted.

  Specification
The disclosure is objected to because of the following informalities: 
Page 3, lines 19-20 recites "the first part 20 of the screen 14 is arranged below the horizontal part 28 of the seat 13 along the vertical direction". It appears the first part 20 is actually behind the vertical part 27. The examiner recommends changing "first part 20" to "second part 22" as shown to be arranged below the horizontal part 28 in Fig. 2. 
Page 3, lines 20-21 recites "the second part 22 of the screen 4 is arranged behind the vertical part 27". It appears the second part 20 is actually below the horizontal part 28. The examiner recommends changing "second part 22" to "first part 20" as shown to be arranged behind the vertical part 27 in Fig. 2.
Appropriate correction is required.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
Claim 2 recites the limitation "the first part is arranged below a passenger seat" in lines 1-2. However, Fig. 2 shows that the first part 20 is not arranged below a passenger seat, but rather behind. For examination purposes, the first part as recited in claim 2 has been construed as the second part, which is provided below a passenger seat. 
Claim 3 recites the limitation "the second part is arranged behind a passenger seat" in lines 1-2. However, Fig. 2 shows that the second part 22 is not arranged behind a passenger seat, but rather below. For examination purposes, the second part as recited in claim 3 has been construed as the first part.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (US-2013/0220169 A1) in view of Hachet et al. (US 8,286,560 B2).
Regarding claim 1, Taguchi teaches (Fig. 1): A railway vehicle coach (Fig. 1 and 4-5) comprising a chassis (1-4), the coach including a thermally insulating screen (43a, 42a, 43b), arranged below the chassis (1-4) in the vertical direction (1-4) (Fig. 1 and 4-5). 
Taguchi does not explicitly teach a bogie arranged below the chassis in a vertical direction, wherein the thermally insulating screen is arranged between the chassis and the bogie, above the bogie in the vertical direction. However, Hachet teaches (annotated Fig. 1 below): bogies (12) arranged below the chassis (annotated Fig. 1 below) in a vertical direction. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Taguchi to include a bogie below the chassis in a vertical direction, as taught by Hachet, in order to transport the railway vehicle on the rails and ensure that the height of the chassis is substantial relative to the rails. Additionally, it would be obvious to arrange the thermally insulating screen of Taguchi between the chassis and the bogie, to achieve heat insulation and “reduce a deformation amount of a cross beam supporting an underfloor equipment upon underfloor fire” (Taguchi, abstract, lines 1-3). 
Taguchi further does not explicitly teach that the screen (43a, 42a, 43b) includes a first part, a second part substantially perpendicular to the first part arranged away from the first part, and a substantially straight connecting part connecting the first and second parts. However, Hachet teaches (annotated Fig. 1 below): a vehicle underfloor structure shaped with locations of a first part, a second 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Taguchi to utilize the vehicle underfloor structure of Hachet and include a 3-part insulating screen at the locations of the railway vehicle underfloor (annotated in Fig. 1 below). In doing so, the railway vehicle underfloor arrangement would ensure the efficient placement of the bogies and maximize storage area in the vehicle. Additionally, including a 3-part insulating screen as permitted by the new underfloor arrangement would ensure adequate heat insulation between the underfloor equipment and the passenger compartment, and in the case of a fire, “reduce a deformation amount of a cross beam supporting an underfloor equipment upon underfloor fire” (Taguchi, abstract, lines 1-3). 

    PNG
    media_image1.png
    364
    921
    media_image1.png
    Greyscale

Regarding claim 2, Taguchi and Hachet teach the elements of claim 1, as stated above. Taguchi in view of Hachet further teaches (annotated Fig. 1 above): the second part is arranged below a passenger seat. 
Regarding claim 3, Taguchi and Hachet teach the elements of claim 1, as stated above. Taguchi in view of Hachet further teaches (annotated Fig. 1 above): the first part is arranged behind a passenger seat.  
Regarding claim 4, Taguchi and Hachet teach the elements of claim 1, as stated above. Taguchi further teaches an insulation screen (43a, 42a, 43b) with a first layer (43a), second layer (43b), and third thermally insulating layer (42a) between the first and second layers. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (US-2013/0220169 A1) in view of Hachet et al. (US 8,286,560 B2) and Scanlon (US 5,558,932).
Regarding claim 5, Tateishi and Hatchet teach the elements of claim 4, as stated above. Taguchi does not explicitly teach a third layer made from graphite. However, Scanlon teaches (Fig. 1): a firewall (10) using a layer composed of graphite (Scanlon, col. 2, lines 31-37).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Taguchi to make the third layer of the insulating panel with graphite, as taught by Scanlon, in order to “provide high thermal conductivity to help conduct heat away from an area of the firewall which is subjected to high temperatures.” (Scanlon, col. 2, lines 35-37). 


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-9592839-B2: Teaches insulation flooring for a rail vehicle, with a heat dispersing layer 82 stacked on an upper surface of the heat absorbing layer 81, wherein the heat dispersing layer 82 is constituted by a heat insulating material.
US-10471974-B2: Teaches a heat insulating material for heat insulation between the underframe 3 and the floor panel 20.
US 20160297452-A1: Teaches a railway vehicle fireproof flooring and connecting members, a screen (8) includes a first layer (81), a second layer (82), and a third thermally insulating layer (84) arranged between the first and second layers (paragraph 0042, lines 6-8; Fig. 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617